PER CURIAM:
This is an appeal from the district court’s denial of appellant’s petition for mandatory injunction, wherein he sought the dismissal of certain detainers lodged against him by the State of Florida relative to three charges of issuing worthless checks and two charges of uttering forged instruments.1
The district court dismissed the petition as moot on the basis of the response filed. It shows that the State of Florida no longer holds any detainers against the appellant because the appellant now has been tried and convicted of two charges of issuing worthless checks, and the remaining three charges were nolle prosequied.
Since the record before this court clearly shows that the complained-of detainers have been removed, the appeal from the district court’s ruling has no merit. See Lackey v. Alabama, 5th Cir. 1970, 434 F.2d 224.
Affirmed.

. It is appropriate to dispose of this pro se case summarily, pursuant to this Court’s local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981.